JUSTICE BILANDIC, also concurring: The dissent selectively refers to research conducted by this Court. It neglects to state that our research also revealed that the majority of courts of last resort of other states do not appoint replacement judges due to recusals for the purpose of voting on discretionary appeals. Petitions for writ of certiorari to the United States Supreme Court are similar to petitions for leave to appeal to our court. The United States Supreme Court does not appoint replacement judges when recusals occur in deciding whether to allow or deny certiorari. I prefer to follow the direction of the highest Court in this land. My learned dissenting colleague and friend should graciously accept the fact that former Chief Justice Underwood was a lone dissenter in Perlman v. First National Bank of Chicago, 60 Ill. 2d 529 (1975). His valiant effort to revive that dissent into a majority opinion has failed. We should move on to other business. JUSTICE MILLER joins in this concurrence.